 

Exhibit 10.2

SUMMARY OF DIRECTORS COMPENSATION

Effective as of October 1, 2010

 

Compensation paid to non-employee directors

  

Annual retainer

   $ 50,000   

Annual restricted stock award

   $ 75,000 (1) 

Annual stock option grant

   $ 35,000 (1) 

Stock option grant upon initial election or appointment

     Prorated (2) 

Restricted stock grant upon initial election or appointment

     Prorated (2) 

Attendance at Board meetings in excess of 10 meetings in a given year

   $ 1,500 (3) 

Compensation for attendance at committee meetings (in person or by phone)

  

Audit Committee

   $ 1,250   

Compensation Committee

   $ 1,000   

Nominating and Governance Committee

   $ 1,000   

Additional compensation for Board and Committee chairpersons

  

Non-employee Board Chair

  

Annual retainer

   $ 35,000   

Annual restricted stock award

   $ 30,000 (1) 

Annual stock option grant

   $ 15,000 (1) 

Audit Committee (if not Board Chair)

   $ 15,000   

Compensation Committee (if not Board Chair)

   $ 10,000   

Nominating and Governance Committee (if not Board Chair)

   $ 7,500   

 

(1) Awards are granted based on grant date fair value.

 

(2) Upon an initial election or appointment to the Board of Directors on a date
other than the date of an annual meeting of stockholders, each non-employee
director is automatically granted a prorated annual option grant and restricted
stock award, based on the number of full calendar months between the date of
initial election or appointment and the date of the first anniversary of the
then last annual meeting of stockholders.

 

(3) Each one-year period is measured from the date of one annual meeting of
stockholders to the next annual meeting of stockholders, beginning with the 2008
Annual Meeting of Stockholders.

Directors shall be paid cash compensation on a quarterly basis. Directors will
also be reimbursed for reasonable Coinstar related travel expenses.

 